DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 1, recites “The connection apparatus of a detachable gimbal according to claim 1, it should be -- The connection apparatus of a detachable gimbal according to claim 2--.  Claim 6 recites “wherein the fixing cover is provided with a buffer layer.” There is no such structure in claim 1 about “fixing cover”.  “Fixing cover” is only stated in claim 2 which claim 6 should be dependent from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 105517903A)(English Translated).
In Regards Claim 1:
Zhao teaches a connection apparatus of a detachable gimbal (11), comprising: 
an alignment component (123), wherein the alignment component (123) is configured to align a 5circuit connection terminal of an unmanned aerial vehicle (100) with a circuit connection terminal of a gimbal (20); 
a pre-installed component (121) disposed on the alignment component (123), wherein the pre- installed component (121) moves relative to the alignment component (123) to fixedly connect the gimbal (20) to a fuselage of the unmanned aerial vehicle (100); and 
10a locking component (122a) disposed on the pre-installed component (121), wherein the locking component (122a) locks the pre-installed component (121) when the pre-installed component (121) moves relative to the alignment component (123) to a preset location.
In Regards Claim 6:
Zhao teaches the connection apparatus of a detachable gimbal according to claim 1, wherein the fixing cover (41a) is provided with a buffer layer (Preferred Embodiment section, Paragraph 23, the elastic member 41a can also be other things, such as a rubber gasket, a rubber pad or a silica gel pad).
In Regards Claim 8:
Zhao teaches an unmanned aerial vehicle (100), comprising a fuselage, a circuit connection terminal of the unmanned aerial vehicle (100), a gimbal (20) and a circuit connection terminal of the gimbal (20) and comprising a gimbal connection apparatus (11) for detachably connecting the unmanned aerial vehicle (100) to the gimbal (20), wherein the gimbal connection apparatus (11) comprises:  
15an alignment component (123), wherein the alignment component (123) is fixed on the gimbal (20) and is configured to align the circuit connection terminal of the unmanned aerial vehicle (100) with the circuit connection terminal of the gimbal (20); a pre-installed component (121) disposed on the alignment component (123), wherein the pre- installed component (121) moves relative to the alignment component (123) to fixedly connect the 20gimbal (20) to the fuselage; and 
a locking component (122a) disposed on the pre-installed component (121), wherein the locking component (122a) locks the pre-installed component (121) when the pre-installed component (121) moves relative to the alignment component (123) to a preset location.
In Regards Claim 17:
Zhao teaches a detachable gimbal (11), comprising a gimbal connection apparatus (11) configured to 15detachably connect an unmanned aerial vehicle (100) to a gimbal (20), wherein the gimbal connection apparatus (11) comprises: 
an alignment component (123), wherein the alignment component (123) is fixed on the gimbal (20) and is configured to align a circuit connection terminal of the unmanned aerial vehicle (100) with a 5circuit connection terminal of the gimbal (20); a pre-installed component (121) disposed on the alignment component (123), wherein the pre- installed component (121) moves relative to the alignment component (123) to fixedly connect the gimbal (20) to a fuselage; and 
a locking component (122a) disposed on the pre-installed component (121), wherein the locking 10component (122a) locks the pre-installed (121) component when the pre-installed component (121) moves relative to the alignment component (123) to a preset location.
Allowable Subject Matter
Claims 2-5, 7, 9-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 2-5, 7, 9-16, and 18-20, these limitations, in combination with remaining limitations of claims 2-5, 7, 9-16, and 18-20, are neither taught nor suggested by the prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831